FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Lake Cook Road, Suite 475, Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by checkmark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated fileroAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company.Yes oNo x As of June 23, 2010, BAB, Inc. had: 7,263,508 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operation Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4T Controls and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5 Other Information Item 6 Exhibits SIGNATURE 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS BAB, Inc. Consolidated Balance Sheet May 31, November 30, (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Receivables Trade accounts and notes receivable (net of allowance for doubtful accounts of $9,607 in 2010 and $8,712 in 2009 ) Marketing fund contributions receivable from franchisees and stores Inventories Prepaid expenses and other current assets Total Current Assets Property, plant and equipment (net of accumulated depreciation of $583,116 in 2010 and $575,407 in 2009) Trademarks Goodwill Definite lived intangible assets (net of accumulated amortization of $116,160 in 2010 and $113,494 in 2009) Deferred tax asset Total Noncurrent Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Unexpended marketing fund contributions Deferred franchise fee revenue Deferred licensing revenue Total Current Liabilities Long-term debt (net of current portion) Total Liabilities Stockholders' Equity Common stock ($.001 par value; 15,000,000 shares authorized; 8,466,953 shares issued and 7,263,508 shares outstanding as of May 31, 2010 and November 30, 2009 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES 3 Table of Contents BAB, Inc. Consolidated Statements of Operations For the Quarters Ended May 31, 2010 and 2009 (Unaudited) 3 months ended May 31, 6 months ended May 31, REVENUES Royalty fees from franchised stores $ Net sales by Company-owned stores Franchise fees - Licensing fees and other income Total Revenues OPERATING EXPENSES Store food, beverage and paper costs Store payroll and other operating expenses Selling, general and administrative expenses: Payroll and payroll-related expenses Occupancy Advertising and promotion Professional service fees Depreciation and amortization Impairment of goodwill and other intangibles - - - Other Total Operating Expenses Income/(Loss) from operations ) Interest income Interest expense ) Income/(Loss) before provision for income taxes ) Provision (benefit) for income taxes Current tax (benefit) - Deferred tax (benefit) - Net Income/(Loss) $ ) Net Income/(Loss) per share - Basic and Diluted ) Weighted average shares outstanding - Basic and Diluted Cash distributions declared per share $ SEE ACCOMPANYING NOTES 4 Table of Contents BAB, Inc. Consolidated Statements of Cash Flows For the Quarters Ended May 31, 2010 and 2009 (Unaudited) Operating activities Net income/(loss) $ $ ) Depreciation and amortization Goodwill and intangible impairment - Provision for uncollectible accounts, net of recoveries ) Share-based compensation Changes in: Trade accounts receivable and notes receivable ) Restricted cash ) Marketing fund contributions receivable ) Inventories Prepaid expenses and other Accounts payable ) Accrued liabilities ) Unexpended marketing fund contributions ) Deferred revenue ) Net Cash Provided by Operating Activities Investing activities Purchase of equipment ) - Capitalization of trademark renewals ) ) Net Cash Used In Investing Activities ) ) Financing activities Cash distributions/dividends ) ) Net Cash Used In Financing Activities ) ) Net Increase/Decrease in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental disclosure of cash flow information: Interest paid $
